Citation Nr: 0206527	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  01-09 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of malaria.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
December 1945 and another period of reported service from 
January 1952 to January 1955.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 2001, by the Los Angeles, California Regional Office 
(RO), which denied the veteran's claim for a compensable 
evaluation for malaria or residuals thereof.  The notice of 
disagreement with that determination was received in August 
2001.  The statement of the case was issued in October 2001, 
and the veteran's substantive appeal was received in November 
2001.  

On February 8, 2002, the veteran appeared and offered 
testimony at a hearing before the undersigned Member of the 
Board, sitting at Los Angeles, California.  A transcript of 
the hearing is of record.  The appeal was received at the 
Board in March 2002.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's service-connected malaria is currently 
shown to be inactive, without confirmed relapses by the 
presence of malarial parasites in blood smears, and without 
residuals such as liver or spleen damage.  



CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria or 
residuals thereof have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.31, 4.7, 
4.88b, Diagnostic Code 6304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The service medical records show that the veteran was treated 
for malaria with high fever in February 1945; he was 
hospitalized for several days.  He was again hospitalized for 
treatment of malaria in April 1945.  On the occasion of his 
separation examination in December 1945, a malaria smear was 
reported to be negative; no pertinent abnormality was shown.  

A VA examination conducted in February 1947 reported a 
diagnosis of "malaria, recurrent, history of, type 
undetermined;" no parasites were found at the time of the 
examination.  The veteran was next examined in September 
1947, at which time he complained of having a high fever, 
aching joints and a bad headache.  The initial impression was 
malaria; however, a blood examination with malaria smear was 
reported to be negative.  The examiner noted that a general 
examination and laboratory findings were entirely negative.  

The record is devoid of any evidence of treatment for malaria 
or its residuals from 1947 until the veteran filed his claim 
for an increased rating in October 1999.  

In January 2001, the veteran was afforded a VA medical 
examination for evaluation of malaria.  The veteran reported 
that he was treated for attacks at home between 1948 and 
1951.  The veteran also reported that he had had disabling 
high fevers for periods of 7 to 14 days, loss of appetite and 
constant thirst; he noted that he had taken medication in the 
form of Atabrine.  The veteran indicated that he currently 
felt that the malaria was in remission; he stated that his 
general health had been good.  On examination, it was noted 
that the veteran was well developed, well nourished and in no 
apparent distress; a general physical examination was 
reported to be completely within normal limits.  The examiner 
stated that, subjectively, the veteran reported a history of 
high fevers, chills, dizziness and loss of appetite, 
requiring hospitalization.  Objectively, on examination, 
there was no evidence of lymphadenopathy or 
hepatosplenomegaly (enlargement of the liver and spleen).  
The pertinent diagnosis was malaria, in remission.  

At his personal hearing in February 2002, the veteran 
testified that he continued to experience attacks of malaria 
following his discharge from military service in 1945.  The 
veteran testified that he had several attacks in 1947 and 
again in 1948 while living in Chicago; he was treated by his 
father-in-law who was a physician.  The veteran maintained 
that he continued to suffer from recurrent bouts of 
unexplainable fevers.  The veteran argued that malaria is an 
incurable disease.  He maintained that just because the 
disease is deemed to be in remission, he could still be 
affected or handicapped by its residuals.  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the October 
2001 statement of the case, and February 2002 hearing, 
specifically satisfy the requirement at § 5103(a) of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  The clinical evidence of record 
contains sufficient information to rate the veteran's malaria 
according to the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Board is satisfied that 
the veteran has been adequately assisted in the development 
of his claim and that there are no outstanding pertinent 
records, which the RO has not obtained or attempted to 
obtain.  

The Board further notes that the VA examination report at 
issue include a history of the veteran's claimed disability, 
and contained the findings needed to evaluate his disability.  
Accordingly, the Board finds that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated under the Veterans Claims Assistance Act 
of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  


III.  Legal analysis.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3.

Malaria is evaluated under 38 C.F.R. § 4.88b, Code 6304.  
Pursuant thereto, a 100 percent evaluation is assigned for 
malaria which is an active disease.  Diagnostic Code 6304 
indicates that the diagnosis of malaria depends on the 
identification of malarial parasites in blood smears.  If the 
veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
residuals such as liver or spleen damage must be rated under 
the appropriate system.  38 C.F.R. § 4.88b, Code 6304.  

The veteran is not now shown by competent, clinical evidence 
to be suffering from any active malaria disease.  Blood 
smears taken since 1947 have been negative for malaria.  
Thus, he is not entitled to a 100 percent evaluation.  38 
C.F.R. § 4.88b, Code 6304.  

As noted above, the veteran has no current clinical residuals 
stemming from his service-connected malaria.  Significantly, 
while the veteran complains of recurring high fevers, there 
is no evidence to suggest the presence of any active malaria 
or symptomatic residual of malaria in the claims folder.  On 
the recent examination in January 2001, the examiner 
specifically noted that there was no evidence of 
hepatosplenomegaly.  In the absence of any competent evidence 
of liver or spleen damage, a compensable evaluation is not 
available for residual damage to those organs.  Id.  

The weight of the evidence is against the claim, and it must 
be denied.


ORDER

A compensable evaluation for malaria is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

